Citation Nr: 0004239	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for status post right 
knee medial meniscectomy, irregularity in the right anterior 
cruciate ligament, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a left knee injury, arthralgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 1999, the 
veteran testified at a personal hearing at the RO before the 
undersigned member of the Board.


REMAND

In an effort to adequately assess the veteran's service-
connected bilateral knee disabilities, the RO scheduled the 
veteran for VA examinations in August 1998 and November 1998.  
The veteran did not appear for either examination.  However, 
at his November 1999 Board hearing, the veteran stated that 
he had not been notified of the August 1998 and November 1998 
VA examinations.  A review of the veteran's claims file 
indicates that notification of the VA examinations was not 
sent to the veteran's correct address.  The veteran stated 
that he had never resided at the address the RO had used to 
notify him of the examinations.

The Board notes that since the time of the incorrect 
examination notification the RO has subsequently sent 
correspondence to the veteran's correct address.

Therefore, as the veteran has indicated that his service-
connected bilateral knee disabilities have worsened since the 
most recent VA examination in July 1995, and as he has not 
been properly notified of the previously scheduled August 
1998 and November 1998 VA examinations, an additional 
examination is appropriate.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
bilateral knee disabilities.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefits 
sought are not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




